Citation Nr: 1541932	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989, to include service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, although jurisdiction has been transferred to the St. Louis, Missouri RO.

This matter has been remanded by the Board in February 2014 and September 2014; the Board finds the remand instructions properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In April 2015, the Board requested a Veterans Health Administration (VHA) expert opinion.  In April 2015, the VHA expert provided a medical opinion.  The Veteran was afforded 60 days to respond to the VHA expert opinion, and in July 2015 the representative presented written argument.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative medical evidence of record does not establish that the Veteran has an acquired psychiatric disorder, to include PTSD, that is etiologically related to his military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated in May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in March 2014 and VHA opinion in April 2015.  These examiners took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of psychiatric examination.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

The Board acknowledges that a PTSD diagnosis made by a mental health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2014); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Facts and Analysis

The Veteran's service treatment and service personnel records reflect that his military occupational specialty included that of a heavy anti-armor weapons infantryman.  

VA medical records from November 2008 to October 2011 reflect current psychiatric treatment and diagnoses of adjustment disorder with mixed anxiety and depression (also characterized as adjustment disorder with depressed mood and anxiety), depression, anxiety disorder and PTSD.  The Veteran was provided a diagnosis of PTSD by a VA medical practitioner who was not a psychiatrist, which was characterized as PTSD from the DMZ in Korea.  PTSD and depression screens during this period were positive.

The Veteran appeared for a VA examination in March 2014.  The examiner found that the Veteran did not have a diagnosis of PTSD that conforms to DMS-5 criteria.  The examiner stated that the stressors the Veteran experienced during the military were not sufficiently traumatizing to meet Criteria A for PTSD as defined by either the current DSM-V criteria.  

The examiner stated that the Veteran claimed that he noticed his prevailing beliefs and attitudes that he developed in childhood caused him to overreact to situations and perceive them to be more disturbing or troubling than was warranted.  As such, stressful situations were more stressful to the Veteran than other service members.  Further, the Veteran reported that if he experiences daytime intrusive memories, they usually involved "flashbacks to my past of my mother giving me up and not having a family and flashbacks of my own wife being sick and feeling like I don't have that family either."  

The examiner also noted that the Veteran reported having his anxiety-a component of PTSD symptomatology-under control.  The examiner stated that "anxiety is a central component of post traumatic stress disorder, and a lack of anxiety precludes any diagnosis of PTSD."

However, the examiner did find a current diagnosis of persistent depressive disorder, early onset, with anxious distress.  The examiner detailed the Veteran's social and occupational history, as well as his mental health history, and concluded that the "Veteran had a long history of psychosocial stressors that pre-dated his military experiences and are the likely causes of his current mental disorder."  The examiner stated that the Veteran has a disposition to get stressed and depressed which pre-dated his entrance date into the military.  The examiner opined that the Veteran's military experiences did not permanently alter the course or progression of his pre-existing mental disorder.

The examiner concluded that it is at least as likely as not that the Veteran's family stressors, particularly his wife's deteriorating medical condition, are the primary cause of Veteran's current mental disorder, and it is less likely than not that Veteran's military experiences are the cause of, or permanently exacerbated, his current functional impairments.  The examiner stated that while the Veteran does meet the criteria for persistent depressive disorder, early onset, with anxious distress as defined by the DSM-V, it is less likely than not that this mental disorder was caused by his military experiences.

As ordered by the Board's September 2014 remand, an addendum was provided in December 2014 to the VA examination to clarify and opine as to the Veteran's claimed military stressors.  Specifically, the stressors included receiving a tackle during a football game which the Veteran considered retaliation by a commanding officer, knowledge of his wife being raped while he was in Korea, a Korean soldier pointing a rifle at him, seeing a Bengal tiger or other type of wild cat on the DMZ, and involvement in a near-accident while riding a Humvee.

The examiner clarified that although the Veteran did claim to have seen a Bengal Tiger and a North Korean individual point his gun at him, and that he also experienced a tackle playing football that he believes was in retribution by his superior officer, he never described these events in a way consistent with a diagnosis of PTSD, or consistent with any other mental disorder as defined by the DSM-V.  Further, the Veteran claimed to have been much more bothered by events that fall short of the cutoff criteria for PTSD trauma events, such as getting off the transport plane, and feeling stressed to the point of incapacitation while others acted happy.  The examiner stated that this fact supports the notion that the Veteran found certain military events to be stressful even though all other soldiers did not, and claimed to be extremely stressed by rather minor events to the point of becoming overwhelmed and completely incapacitated and needing medical assistance.  The examiner explained that even though the Veteran has extreme reactions to certain events, this does not necessarily make them stressors which meet the definition of traumatic stressors that involve objective realities of physical harm or death.

The examiner stated that in regard to the Veteran's claim of his wife being raped, the Veteran stated that he had anticipated the rape, which the examiner found strange.  Further, the Veteran only briefly mentioned the rape during the VA examination.  The Veteran likewise did not detail his Humvee accident during the VA examination.  Rather, the Veteran was much more distressed or depressed by relatively less troublesome events, and the examiner explained that this suggests incongruent emotions and a self-reported reaction that is inconsistent with typical presentations of PTSD or other service-connected mental disorders.

The examiner concluded that while the Veteran described stressors, as explained above, he did not describe these events, and he did not react to these events, in a manner that conforms to the criteria for PTSD, or any other mental health disorder as defined by the DSM-V.

In regard to other PTSD symptoms, the examiner noted that the Veteran reported that he has not had any PTSD symptoms, such as nightmares, episodes of panic or major mood disturbance such as anger, in at least five years which encompasses the pendency of the appeal.  While prior to five years ago, he did report nightmares, panic, and even daytime intrusive thoughts and feelings, the examiner stated that they were not (and still are not) related to his military experiences or due to the list of stressful military events he asserts caused him to develop a mental disorder. Rather, his disturbed thoughts and feelings are related to non-military stressors, such as familial and occupational circumstances.

The examiner further opined that it is at least as likely as not that Veteran clearly and unmistakably entered military service with a pre-existing disability.  Further, it is at least as likely as not that Veteran's pre-existing disability was not aggravated by his military service.  The Veteran's military experiences did not permanently alter the course or progression of his pre-existing mental disorder, as he was stressed and depressed pre-military, during the military, and post-military, with no evident magnifications or exacerbations during or post military.  The examiner again stressed that familial stressors, including his wife's illness, is most likely to be the cause of the Veteran's persistent depressive disorder, early onset, with anxious distress.

In April 2015, the Board requested a VHA expert opinion, in light of the fact that the March 2014/ December 2014 examiner did not address the correct legal standard when opining as to the Veteran's preexisting mental condition.  The April 2015 expert stated that there is not clear and unmistakable evidence that the Veteran suffered from (sic) an acquired psychiatric disorder before entering service.  The physician stated that there is no concrete documentation of any diagnosis or treatment of any mental disorder prior to the beginning of military service.  The physician stated that the March 2014 examiner speculates, based on the Veteran's subjective history, that the Veteran probably suffered from a persistent depressive disorder from early childhood, but this is speculation (although probably accurate) and not clear and unmistakable evidence.  The April 2015 VHA expert further opined that for any acquired psychiatric disability that did not clearly and unmistakably exist prior to service, there is no evidence that there is a greater than 50 percent probability that the disability began or was related to his military service.  Rather, the expert stated that the majority of stressors that could cause disability derived from experiences outside of the military (wife's illness, homelessness, death of father and mother leave at a very early age).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As an initial matter, the Board notes a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  There is no evidence of any notation of the presence of such disorder upon an examination upon entry into active duty.  Thus, the presumption of soundness attaches.    

While there is some evidence to suggest that the Veteran may have had an acquired psychiatric disorder of some type prior to service, the Board finds that the evidence of record that suggest the presence of an acquired psychiatric disorder prior to service is speculative.  Such evidence does not constitute clear and unmistakable evidence of an acquired psychiatric disorder prior to service.  Thus, the Board concludes that the presumption of soundness has not been rebutted.

With regard to whether the Veteran's current psychiatric disorder(s) are related to service, the Board notes certain evidence of record supports that the Veteran suffers from an acquired psychiatric disorder to include PTSD as caused by his active service, including the Veteran's own statements.  VA medical records from November 2008 to October 2011 reflect current psychiatric treatment and diagnoses of adjustment disorder with mixed anxiety and depression (also characterized as adjustment disorder with depressed mood and anxiety), depression, anxiety disorder and PTSD.  The Veteran was provided a diagnosis of PTSD by a VA medical practitioner who was not a psychiatrist, which was characterized as PTSD from the DMZ in Korea.  However, the Board observes that PTSD and depression screens during this period were positive.  

However, the Board is compelled to weigh most heavily the March 2014/ December 2014 VA examiner's opinion and the April 2015 VHA expert's opinion, both which found that the Veteran's does not have PTSD and his psychiatric symptoms and current disorders were not otherwise attributed to nor aggravated by service.  These examiners, who reviewed the Veteran's history, both during and after service, found that the majority of stressors that could cause psychiatric disability derived from experiences outside of the military, such as familial and occupational stressors.  These opinions contain complete rationale and were formulated upon interview and examination of the Veteran, and consideration of his entire claims file, including all evidence of record. 

In regard to the Veteran's own statements, the Board notes that the Veteran is not competent to diagnose himself with an acquired psychiatric disorder to include PTSD as attributed to service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing depression or other psychiatric symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is not necessarily competent, however, to attribute his emotional symptoms to a specific underlying psychiatric disorder like an acquired psychiatric disorder to include PTSD as due to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Although the Board has certainly considered the Veteran's contentions, the Board ultimately affords them little weight.  

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD, upon considering the evidence and weighing the March 2014/ December 2014 VA examiner's opinion and the April 2015 VHA expert's opinion, which support a negative nexus, most heavily.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


